MEMORANDUM **
Adrian Obispo-Torres appeals from the 57-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Obispo-Torres’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Obispo-Torres has filed a pro se supplemental brief and a motion to correct his sentence. The government has filed a motion to dismiss this appeal based on the appeal waiver in Obispo-Torres’ plea agreement.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
The government’s motion to dismiss is DENIED. See United States v. Jacobo Castillo, 496 F.3d 947, 954 (9th Cir.2007) (en banc). The appellant’s motion to correct his sentence is also DENIED.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.